DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata (US 6,793,506).
Regarding claim 1: Hirata teaches a connector assembly (Figs. 9-10) comprising: a first connector 12 including a first terminal 24 on a bottom surface thereof (Fig. 1), and a first contact portion 28 being a part of the first terminal (see Fig. 1) and a projection portion (at 16, 18; Fig. 1) on a surface opposite to the bottom surface (see Fig. 1); and a second connector 14 including a second terminal 40 on a bottom surface thereof (see Fig. 5), and a second contact portion 50 being a part of the second terminal (see Fig. 5), the second contact portion 50 being configured to be electrically connected to the first contact portion 28 (see Fig. 9), and a groove portion 58 configured to receive the projection portion (Figs. 9-10), on a surface opposite to the bottom surface (see Fig. 1), wherein at least a part of a surface of the projection portion (at 16, 18; Fig. 1) is in intimate contact with a part of a surface of the groove portion (Fig. 10), and each of the first and second connectors is an integrally-molded product including an insulating member and a conductive member forming the first or second terminal (e.g. the housing are formed of molded plastic and the terminals along with the housing form the connectors; see Figs. 1 and 5), the projection portion (at 16, 18; Fig. 1) is continuously formed along an entire perimeter of the first connector (see Figs. 2-4) and the projection portion surrounds the first contact portion 28 (see Fig. 1), and the groove portion 58 is continuously formed along an entire perimeter of the second connector (Fig. 5) and the groove portion surrounds the second contact portion 50 (see Fig. 5). 
Regarding claim 2: Hirata teaches all the limitations of claim 1 and further teaches wherein each of the first and second connectors does not include a hole and a gap, which run from the bottom surface to the inside of the connector assembly (e.g. any potential holes and gaps are closed off and do not exist when the terminals are inserted into the insulative body, similar to the current application; see Figs. 1, 5).  
Regarding claim 3: Hirata teaches all the limitations of claim 1 and further teaches wherein the projection portion (at 16, 18; Fig. 1) of the first connector 12 includes a press-fit portion (at 29; Fig. 1), and the groove portion 38 of the second connector 14 includes a press-fit groove (at 58; Fig. 5) configured to receive the press-fit portion (see Fig. 10), 
Regarding claim 4: Hirata teaches a connector assembly comprising: a first connector 12 including a first terminal 24 on a bottom surface thereof (see Fig. 1), and a first contact portion 28 being a part of the first terminal (Fig. 1) and a projection portion (at 16, 18; Fig. 1) on a surface opposite to the bottom surface (Fig. 1); and a second connector 14 including a second terminal 40 on a bottom surface thereof (Fig. 5), and a second contact portion 50 (Fig. 5) being a part of the second terminal (Fig. 5), the second contact portion 50 being configured to be electrically connected to the first contact portion 28 (see Fig. 9), and a groove portion 38 configured to receive the projection portion (see Figs. 9-10), on a surface opposite to the bottom surface, wherein at least a part of a surface of the projection portion is in intimate contact with a part of a surface of the groove portion (see Fig. 10), at least one of the first and second connectors includes a reinforcing member (e.g. reinforcing member 44b connected to contacts and embedded within the housing; see Fig. 9), the projection portion (at 16, 18; Fig. 1) is continuously formed along an entire perimeter of the first connector (see Figs. 2-4) and the projection portion surrounds the first contact portion 28 (see Fig. 1), and the groove portion 58 is continuously formed along an entire perimeter of the second connector (Fig. 5) and the groove portion surrounds the second contact portion 50 (see Fig. 5).
Regarding claim 5: Hirata teaches all the limitations of claim 4 and further teaches wherein at least the first or second connector including the reinforcing member is an integrally-molded product including the reinforcing member, an insulating member, and a conductive member forming the first or second terminal (see Figs. 1 and 5 and Col. 4, lines 20-30).  
Regarding claim 9: Hirata teaches all the limitations of claim 1 and further teaches wherein the first connector includes two or more first terminals, the first terminals are placed, aligned, in a first direction on the bottom surface of the first connector (see Fig. 1), and the second connector includes two or more second terminals, the second terminals are placed, aligned, in a first direction on the bottom surface of the second connector (see Fig. 5).  
Regarding claim 10: Rejected for substantially the same reasons as claim 9;
Regarding claim 11: Hirata teaches all the limitations of claim 1 and further teaches wherein the first connector includes three or more first terminals, the first terminals are placed, aligned in two rows (Fig. 1), in a first direction on the bottom surface of the first connector (Fig. 1), and the second connector includes three or more second terminals, the second terminals are placed, aligned in two rows (Fig. 5), in a first direction on the bottom surface of the second connector (Fig. 5).  
Regarding claim 12: Rejected for substantially the same reasons as claim 11;
Regarding claim 13: Hirata teaches all the limitations of claim 9 and further teaches wherein on the bottom surface of the first connector, at least one of the first terminals is oriented in a second direction and the other first terminals are oriented in a direction different from the second direction (e.g. first terminals are oriented in a symmetrical/different manner; see Fig. 1), and on the bottom surface of the second connector, at least one of the second terminals is oriented in a second direction and the other second terminals are oriented in a direction different from the second direction (e.g. second terminals are oriented in a symmetrical/different manner; see Fig. 5).  
Regarding claim 14: Hirata teaches all the limitations of claim 9 and further teaches wherein on the bottom surface of the first connector, at least one of the first terminals is oriented in a second direction orthogonal to the first direction and the other first terminals are oriented in a direction opposite to the second direction (e.g. the first terminals extend in a 90 degree manner and two first terminals are oriented opposite to each other; Fig. 1), and on the bottom surface of the second connector, at least one of the second terminals is oriented in a second direction orthogonal to the first direction and the other second terminals are oriented in a direction opposite to the second direction (see Fig. 5).  
Regarding claim 15: Rejected for substantially the same reasons as claim 14;
Regarding claim 16: Hirata teaches all the limitations of claim 1 and further teaches an electronic apparatus including the connector assembly according to claim 1 (Figs. 9-10).

Claims 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takano (US 7,264,484).
Regarding claim 6: Takano teaches a connector assembly (Fig. 3) comprising: a first connector 50 including a first terminal 70 on a bottom surface thereof (Fig. 2A), and a first contact portion (e.g. portion of terminal 70 located within and closer to recess 63; see Fig. 2A) being a part of the first terminal and a projection portion (at 66, 67, 91, 93; Fig. 2A) on a surface opposite to the bottom surface (see Fig. 3); and a second connector 10 including a second terminal 30 on a bottom surface thereof (Fig. 1A), and a second contact portion (e.g. portions located within island 40; Fig. 1A) being a part of the second terminal (Fig. 1A), the second contact portion being configured to be electrically connected to the first contact portion (Col. 8, lines 6-21), and a groove portion (at 35; Fig. 1B) configured to receive the projection portion (see Fig. 5B), on a surface opposite to the bottom surface (Fig. 5B), wherein at least a part of a surface of the projection portion is in intimate contact with a part of a surface of the groove portion (see Fig. 5B), and at least one of the projection portion and the groove portion includes a storage portion 37b configured to store a liquid substance (e.g. the shape of the storage portion is such that it can store a liquid substance; see Fig. 3), , the projection portion (at 66, 67, 91, 93; Fig. 2A) is continuously formed along an entire perimeter of the first connector (see Figs. 1A) and the projection portion surrounds the first contact portion (see Fig. 1A), and the groove portion (at 35; Fig. 1B) is continuously formed along an entire perimeter of the second connector (Fig. 1A) and the groove portion surrounds the second contact portion (see Figs. 1A-1B).
Regarding claim 7: Takano teaches all the limitations of claim 6 and further teaches wherein each of the first and second connectors is an integrally-molded product including an insulating member and a conductive member forming the first or second terminal (see Figs. 1A-3).  
Regarding claim 8: Takano teaches all the limitations of claim 6 and further teaches wherein at least one of the first and second connectors includes a reinforcing member 61 (Fig. 2A). 
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Reference Hirata (US 6,793,506) teaches all the limitations of claims 1 and 4 and reference Takano (US 7,264,484) teaches all the limitations of claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833